Name: Regulation (EEC) No 3476/73 of the Council of 3 December 1973 approving the exchange of letters rectifying article 3 of Protocol No 1 to the Agreement between the European Economic Community and the Kingdom of Norway
 Type: Regulation
 Subject Matter: European construction;  iron, steel and other metal industries;  international affairs;  tariff policy;  Europe
 Date Published: nan

 28.12.1973 EN Official Journal of the European Communities L 357/1 REGULATION (EEC) NO 3476/73 OF THE COUNCIL of 3 December 1973 approving the exchange of letters rectifying Article 3 of Protocol No 1 to the Agreement between the European Economic Community and the Kingdom of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the recommendation of the Commission; Having regard to the Agreement signed on 14 May 1973 between the European Economic Community and the Kingdom of Norway; Whereas Article 3 of Protocol No 1 to the Agreement between the European Economic Community and the Kingdom of Norway should be rectified and the exchange of letters to this effect between the European Economic Community and the Kingdom of Norway on 21 December 1973 approved, HAS ADOPTED THIS REGULATION: Article 1 The exchange of letters of 21 December 1973 between the European Economic Community and the Kingdom of Norway for the purpose of rectifying Article 3 of Protocol No 1 to the Agreement between the European Economic Community and the Kingdom of Norway is hereby approved on behalf of the Community. The text of the letters is annexed to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1973. For the Council The President I. NÃRGAARD ANNEX Your Excellency, I would like to draw to your attention an error of form in Article 3 of Protocol No 1 to the Agreement between the European Economic Community and the Kingdom of Norway. This Article provides for a special timetable for the reduction of customs duties on imports into the Community as originally constituted and Ireland of products of subheading No 76.01 A and of heading No 76.02 or 76.03 of the Common Customs Tariff. Owing to the error, the timetable of Article 3 of Protocol No 1 contains only the schedule of tariff reductions based on the basic duties  as defined in Article 5 (1) of the Agreement  applied on 1 January 1972 by the Community as originally constituted. The basic duties applied by Ireland on 1 January 1972 being different, the schedule of tariff reductions for Ireland ought to be mentioned separately, as has been done for other products in Article 1 (2) and Article 2 (1) of Protocol No 1. The Irish duty applied on 1 January 1972 to products of subheading No 76.01 A and of certain subheadings of heading Nos 76.02 or 76.03 was zero (Annex). According to Article 3 (1) of the Agreement these duties will remain zero. Consequently, it is the understanding of the Community that the timetable of Article 3 should read as follows in respect of those subheadings of heading Nos 76.02 and 76.03 where a positive basic duty on imports into Ireland was in force on 1 January 1972: Timetable Community as originally constituted Rates of duty applicable  percentage ad valorem Ireland Percentage of basic duties applicable Heading Nos 76.02 and 76.03 Subheading No 76.01 A Heading Nos 76.02 and 76.03 On the date of entry into force of the Agreement 11.4 6.6 95 % 1 January 1974 10.8 6.3 90 % 1 January 1975 10.2 5.9 85 % 1 January 1976 9 5.6 75 % 1 January 1977 7.2 4.2 60 % 1 January 1978 3 3 25 % 1 January 1979 2.7 2.7 22.5 % 1 January 1980 0 0 0 % Further proof that this form of timetable corresponds to the intention of the negotiators is given in Article 4 (f) of Protocol No 1, which determines the duties that can be reimposed when a ceiling has been reached. As far as the new Member States are concerned this Article takes account of the progressive realignment of their customs tariff with the Common Customs Tariff: In this event, prior to 1 July 1977:  Ireland shall reimpose customs duties applicable to third countries. I should be grateful if you would confirm the agreement of the Government of the Kingdom of Norway with the content of this letter. Please accept, Sir, the assurance of my highest consideration. In the name of the Council of the European Communities ANNEX Tariff heading Rate of duty on imports into Ireland in force on 1 January 1972 76.01 Unwrought aluminium; aluminium waste and scrap Free 76.02 Wrought bars, rods, angles, shapes and sections, of aluminium; aluminium wire: A. Of which no cross-sectional dimension exceeds 5 inches 30 % B. Other Free 76.03 Wrought plates, sheets and strip, of aluminium: A. Strip not exceeding 14 inches in width and l/8th inch in thickness, slotted or otherwise perforated 40 % B. Other: (1) Not exceeding 1/2 inch in thickness 30 % (1) (2) Other Free Sir, Your letter received today contained the following communication: I would like to draw to your attention an error of form in Article 3 of Protocol No 1 to the Agreement between the European Economic Community and the Kingdom of Norway. This Article provides for a special timetable for the reduction of customs duties on imports into the Community as originally constituted and Ireland of products of subheading No 76.01 A and of heading No 76.02 or 76.03 of the Common Customs Tariff. Owing to the error, the timetable of Article 3 of Protocol No 1 contains only the schedule of tariff reductions based on the basic duties  as defined in Article 5 (1) of the Agreement  applied on 1 January 1972 by the Community as originally constituted. The basic duties applied by Ireland on 1 January 1972 being different, the schedule of tariff reductions for Ireland ought to be mentioned separately, as has been done for other products in Article 1 (2) and Article 2 (1) of Protocol No 1. The Irish duty applied on 1 January 1972 to products of subheading No 76.01 A and of certain subheadings of heading Nos 76.02 or 76.03 was zero (Annex). According to Article 3 (1) of the Agreement these duties will remain zero. Consequently, it is the understanding of the Community that the timetable of Article 3 should read as follows in respect of those subheadings of heading Nos 76.02 and 76.03 where a positive basic duty on imports into Ireland was in force on 1 January 1972: Timetable Community as originally constituted Rates of duty applicable  percentage ad valorem Ireland Percentage of basic duties applicable Heading Nos 76.02 and 76.03 Subheading No 76.01 A Heading Nos 76.02 and 76.03 On the date of entry into force of the Agreement 114 6.6 95 % 1 January 1974 10.8 6.3 90 % 1 January 1975 10.2 5.9 % 85 1 January 1976 9 5.6 % 75 1 January 1977 7.2 4.2 %60 1 January 1978 3 3 25 % 1 January 1979 2.7 2.7 22.5 % 1 January 1980 0 0 0 % Further proof that this form of timetable corresponds to the intention of the negotiators is given in Article 4 (f) of Protocol No 1, which determines the duties that can be reimposed when a ceiling has been reached. As far as the new Member States are concerned this Article takes account of the progressive realignment of their customs tariff with the Common Customs Tariff: In this event, prior to 1 July 1977:  Ireland shall reimpose customs duties applicable to third countries.  I should be grateful if you would confirm the agreement of the Government of the Kingdom of Norway with the content of this letter. I have the honour to acknowledge receipt of your letter and to confirm the agreement of my Government to its content. Please accept, Sir, the assurance of my highest consideration. For the Government of the Kingdom of Norway (1) (1) The operation of this duty is at present suspended in so far as it relates to goods of which the thickness of the aluminium exceeds l/50th inch, other than pieces of such goods of circular or approximately circular shape, the greatest cross-sectional dimension of which does not exceed 25 inches. (1) The operation of this duty is at present suspended in so far as it relates to goods of which the thickness of the aluminium exceeds l/50th inch, other than pieces of such goods of circular or approximately circular shape, the greatest cross-sectional dimension of which does not exceed 25 inches. (2) The operation of this duty is at present suspended in so far as it relates to strip which is: (a) imported in rolls, (b) formed to a concave shape, (c) of a width not exceeding 21/2 inches, (d) coloured or lacquered on both sides, and (e) not less than 17/2000 inch nor more than 13/1000 inch in thickness inclusive of colouring or lacquering. (1) (1) The operation of this duty is at present suspended in so far as it relates to goods of which the thickness of the aluminium exceeds l/50th inch, other than pieces of such goods of circular or approximately circular shape, the greatest cross-sectional dimension of which does not exceed 25 inches. (2) The operation of this duty is at present suspended in so far as it relates to strip which is: (a) imported in rolls, (b) formed to a concave shape, (c) of a width not exceeding 21/2 inches, (d) coloured or lacquered on both sides, and (e) not less than 17/2000 inch nor more than 13/1000 inch in thickness inclusive of colouring or lacquering. ANNEX Tariff heading Rate of duty on imports into Ireland in force on 1 January 1972 76.01 Unwrought aluminium; aluminium waste and scrap Free 76.02 Wrought bars, rods, angles, shapes and sections, of aluminium; aluminium wire: A. Of which no cross-sectional dimension exceeds 5 inches 30 % B. Other Free 76.03 Wrought plates, sheets and strip, of aluminium: A. Strip not exceeding 14 inches in width and l/8th inch in thickness, slotted or otherwise perforated 40% B. Other: (1) Not exceeding 1/2 inch in thickness 30 % (1) (2) Other Free (1) (1) The operation of this duty is at present suspended in so far as it relates to goods of which the thickness of the aluminium exceeds l/50th inch, other than pieces of such goods of circular or approximately circular shape, the greatest cross-sectional dimension of which does not exceed 25 inches. (1) The operation of this duty is at present suspended in so far as it relates to goods of which the thickness of the aluminium exceeds l/50th inch, other than pieces of such goods of circular or approximately circular shape, the greatest cross-sectional dimension of which does not exceed 25 inches. (2) The operation of this duty is at present suspended in so far as it relates to strip which is: (a) imported in rolls, (b) formed to a concave shape, (c) of a width not exceeding 21/2 inches, (d) coloured or lacquered on both sides, and (e) not less than 17/2000 inch nor more than 13/1000 inch in thickness inclusive of colouring or lacquering. (1) (1) The operation of this duty is at present suspended in so far as it relates to goods of which the thickness of the aluminium exceeds l/50th inch, other than pieces of such goods of circular or approximately circular shape, the greatest cross-sectional dimension of which does not exceed 25 inches. (2) The operation of this duty is at present suspended in so far as it relates to strip which is: (a) imported in rolls, (b) formed to a concave shape, (c) of a width not exceeding 21/2 inches, (d) coloured or lacquered on both sides, and (e) not less than 17/2000 inch nor more than 13/1000 inch in thickness inclusive of colouring or lacquering.